Name: 95/205/CFSP: 95/206/CFSP: Decision of 6 June 1995 on the implementation of the Common Position of 24 March 1995 defined by the Council on the basis of Article J.2 of the Treaty on European Union, with regard to Burundi
 Type: Decision
 Subject Matter: Africa;  European construction; NA;  extra-European organisations;  international affairs;  economic policy
 Date Published: 1995-06-14

 Avis juridique important|31995D020695/205/CFSP: 95/206/CFSP: Decision of 6 June 1995 on the implementation of the Common Position of 24 March 1995 defined by the Council on the basis of Article J.2 of the Treaty on European Union, with regard to Burundi Official Journal L 130 , 14/06/1995 P. 0002 - 0002COUNCIL DECISIONof 6 June 1995on the implementation of the common position of 24 March 1995 defined by the Council on the basis of Article J.2 of the Treaty on European Union, with regard to Burundi(95/206/CFSP)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article J.11 (2) thereof, Having regard to the common position of 24 March 1995 defined by the Council on the basis of Article J.2 of the Treaty on European Union, with regard to Burundi (1), HAS DECIDED AS FOLLOWS: Article 11. For the purposes of the implementation of the common position of 24 March 1995 defined by the Council on the basis of Article J.2 of the Treaty on European Union, with regard to Burundi, and in particular point 4.5 thereof which states that the Union is prepared to support the action taken by the OAU, a contribution of ECU 1,5 million is hereby placed at the disposal of the OAU to finance the OAU's additional efforts towards the sending of observers to Burundi. This amount shall be charged to the general budget of the European Communities. 2. Pursuant to point 4 of the common position of 24 March 1995, the Presidency and the Commission, acting within the scope of their respective responsibilities, shall define with the OAU the detailed arrangements for this contribution. Article 2This Decision shall be published in the Official Journal. Done at Luxembourg, 6 June 1995. For the CouncilThe PresidentM. BARNIER(1) OJ No L 72, 1. 4. 1995, p. 1.